ORDER

PER CURIAM.
Eugene Melton appeals his conviction of one count of statutory rape in violation of Section 566.032 RSMo 1994, five counts of statutory sodomy in the first degree in violation of Section 566.061 RSMo 1994 and three counts of felony abuse of a child in violation of Section 568.060 RSMo 1994. The trial court sentenced him to three consecutive life sentences as a prior offender.
We have read the briefs and reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25(b).